Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 10 November 2020, the following has occurred: Claims 1, 3, 7-8, 10, 14-16, and 20 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite perceiving the pain intensity level of a patient. The limitations of:
Claim 1, which is representative of claim 8
[… generating a model …] with a plurality of electronic medical records of different patients having a pain; deriving, […], a second […] model for a particular patient from the first […] model, based on a medical history and patient attributes of the particular patient during each clinic visit, wherein the patient attributes comprise speech, facial expressions, and body language; [… obtaining …], new patient attributes from the particular patient collected during the current clinic visit, wherein the new patient attributes comprise new speech, new facial expressions, and new body language; and generating, […], a pain intensity level of the particular patient based on the new patient attribute.
Claim 15
[…] simulate the pain intensity level of a particular patient; and [… generate a …] model with a plurality of electronic medical records of different patients having a pain; derive a second […] model for the particular patient from the first […] model, based on a medical history and patient attributes of the particular patient during each clinic visit, wherein the patient attributes comprise speech, facial expressions, and body language; [… obtain …], new patients attribute from the particular patient during the current clinic visit, wherein the new patient attributes comprise
new speech, new facial expressions, and new body language; generate, […], a pain intensity level of the particular patient based on the new patient attribute; […]; simulate, […], the pain intensity level of the particular patient; and provide, […], the simulated pain intensity level of the particular patient to a physician.
, as drafted, is a method, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a data processing system comprising a processor and a memory, a simulation device, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a data processing system comprising a processor and a memory, which implements the identified abstract idea. The data processing system comprising a processor and a memory is recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions see applicant’s specification Figure 4, paragraphs [0040]-[0047]), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “receiving… provide, by the second machine learning model, the pain intensity level of the particular patient to the simulation device”, “training, by the processor, a first machine learning model… deriving, by the processor, a second machine learning model…” and a simulation device. The “receiving… provide, by the second 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data processing system comprising a processor and a memory, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving… provide, by the second machine learning model, the pain intensity level of the particular patient to the simulation device”, “training, by the processor, a first machine learning model… deriving, by the processor, a second machine 
Claims 2-7, 9-14 and 16-20 
Claims 2, 4-5, 9, 11-12 and 17-18 further define and recite use of the simulation device, however the claimed additional elements amount to generally linking the simulation device to a particular technological environment and well-understood, routine and conventional activity, as described above. Therefore the claims do not recite a practical application and/or significantly more.
Claims 3, 6-7, 10, 13-14, 16 and 20 further define the models for performance of the abstract idea, however do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0307384 (hereafter “Baeuerle”), in view of U.S. Patent App. No. 2019/0189259 (hereafter “Clark”), in view of U.S. Patent App. No. 2019/0313966 (hereafter “Lanzkowsky”).

Regarding (Currently Amended) claim 1, Baeuerle teaches a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of perceiving a pain intensity level of a patient (Baeuerle: Figure 9, paragraph [0037], “a method, system and a software platform that is capable of measuring pain without sole reliance on patient self-report”, paragraph [0094], “a computer system is provided that includes one or more processors and one or more computer-readable storage media having 
--training, by the processor, a first machine learning model with [… data …] of different patients having a pain (Baeuerle: paragraphs [0044]-[0046], “intelligent analytics core evaluates multiple eye data parameters (e.g., "eye dynamics") and has the capability to compare these to a baseline of eye dynamics or feedback systems. This baseline may include different representative levels of the eye dynamics for given levels/ measurements of pain… the algorithms of the intelligent analytics core will determine if a change (or an amount of change) in the subject's level of pain (anxiety) has occurred… baseline may… be established by multiple analyses of the same patient (subject) or other patients (subjects) during various levels of pain (anxiety)… Algorithms may be implemented to interpret eye data and eye dynamics to determine which correspond or correlate to perception of pain (anxiety) versus other causes”. Also see, paragraph [0096]-[0098]. The Examiner notes, establishment of a baseline using data of other patient and an algorithm that compares to this baseline reads on training of a machine learning model with data of other patients);
--deriving, by the processor, a second machine learning model for a particular patient from the first machine learning model, based on a medical history and patient attributes of the particular patient during each clinic visit (Baeuerle: Figures 2, 10-12, paragraph [0047], “the system incorporates a learning engine (110). This learning engine has the ability to learn, over multiple iterations of the system, so as to improve the accuracy, precision or predictive capability of the intelligent analytics core (106). The learning engine can consist of a variety of analytics tools, including, without limitation, big data analytics, deep learning algorithms, neural networks”, paragraphs [0049]-[0050], “the learning engine uses various techniques to reevaluate the performance of the algorithms of the intelligent analytics core”, paragraph [0055], “systems and methods may, therefore, be valuable and applicable on an individual-by-individual basis and can provide a predictive and accurate model of the individual's bodily state (e.g., provide a personalized pain model)”, paragraphs [0096]-[0098], “the tracking and measuring device 912 may gather patient data 913 (e.g., eye movement data, body movement data, etc.) over a period of time… baseline parameter 906 may be adjusted over time, as the patient's body changes… an identifier or parameter can be improved over time through application of collected data on the same or different individuals”. Also see, paragraphs [0044]-[0046], [0102]. The Examiner interprets this personalization of the model with the data from the subject, deriving a second machine learning model with new data received from the subject), 
--wherein the patient attributes comprise [...] facial expressions, and body language (Baeuerle: Figures 2-3, 11, paragraphs [0041], “takes eye movements (which can include, for example, saccadic and micro saccadic movement but may also generally include facial expressions”, paragraph [0063], “takes body movement data or "movement data" from one or more body movement data devices (401)”, paragraph [0108], “gathering the eye and body patient data 913”. Also see, paragraphs [0044]-[0048]);
--receiving, by the second machine learning model, new patient attributes from the particular patient collected during the current clinic visit (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0098], “The computer system 901 gathers additional patient data over a second period of time using the initialized tracking and measuring device 912 (step 1040)… the additional patient data may be gathered continuously from the tracking and measuring device 912, or, in other cases, the additional patient data may be gathered at multiple instances over a specified time period”. Also see, paragraph [0113]. This is interpreted to read on gathering during a clinic visit), 
--wherein the new patient attributes comprise […] new facial expressions, and new body language (Baeuerle: Figures 2-3, paragraphs [0041], “takes eye movements (which can include, for example, saccadic and micro saccadic movement but may also generally include facial expressions”, paragraph [0063], “takes body movement data or "movement data" from one or more body movement data devices (401)”, paragraph [0109], “gathering additional eye and body patient data over a second period of time”. Also see, paragraphs [0044]-[0048]); and
--generating, by the second machine learning model, a pain intensity level of the particular patient based on the new patient attributes (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0099], “The comparator 909 then compares the additional gathered patient data to the identified baseline parameter 906… If the additional gathered patient data differs from the baseline state 908 by a specified threshold amount, the state change identifier 910 of the computer system 901 determines that a change in the patient's bodily state 915 or feedback system 916 has occurred… the determination that a change has occurred may additionally, or alternatively, include a determination of an amount of change that has occurred in the patient… to determine a patient's pain level or anxiety level, or changes in these levels”. Also see, paragraph [0048], [0057], [0113]).
Baeuerle may not explicitly teach (underlined below for clarity):
--training, by the processor, a first machine learning model with a plurality of electronic medical records of different patients having a pain;
Clark teaches training, by the processor, a first machine learning model with a plurality of electronic medical records of different patients having a pain (Clark: paragraph [0025], “systems managing one or more patient experience factors, including pain… via a treatment experience system with data analytics, machine learning and other artificial intelligence (AI) techniques”, paragraph [0071], “The intelligence database 212 may ingest and store data…intelligence database 212 may include, without limitation, an interface with clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”, paragraph [0510], “The treatment experience system 100 may additionally or alternatively utilize artificial neural networks, deep machine learning, and/or other artificial intelligence techniques to generate the patient treatment experience, patient intelligence, and/or other data. For example, the treatment experience system 100 may obtain input data that changes over time or involves subjective aspects, recognize patterns in the input data, and interpret the patterns through machine perception, labeling, clustering raw input, and/or other clustering, classification, and correlating mechanisms”. Also see, paragraph [0034], [0062]. The Examiner interprets this is training of the algorithm on the aggregated EMR’s for analysis of a level of pain the user experiences);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using EMRs to train a machine learning model as taught by Clark within the use of a machine learning model to establish a baseline and then personalizing the baseline via a second model as taught by Baeuerle with the motivation of “improving patient health and treatment experience” (Clark: paragraph [0060]).
Baeuerle and Clark may not explicitly teach (underlined below for clarity):
speech, facial expressions, and body language; […]; wherein the new patient attributes comprise new speech, new facial expressions, and new body language;
Lanzkowsky teaches wherein the patient attributes comprise speech, facial expressions, and body language; […]; wherein the new patient attributes comprise new speech, new facial expressions, and new body language (Lanzkowsky: Figure 1, paragraphs [0006], “Analysis of pain levels of patients… may be performed by gathering data from measuring facial expressions, head and body gestures, speech analysis and physiological conditions”, paragraph [0010]-[0012], “Speech recognition may be sensed by microphones and recorded and analyzed for observed changes in speech characteristics… collecting facial expression, body language and/or speech recognition data; combining the collected data… analyzing the collected data to determine pain state information”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using speech data in determination of pain levels within the collection and use of data to train and use a second model as taught by Baeuerle and Clark with the motivation of better capturing the emotional state of the subject (Lanzkowsky: paragraphs [0002]-[0004], [0010]).

Regarding (Original) claim 2, Baeuerle, Clark and Lanzkowsky teaches the limitations of claim 1, and further teaches providing, by the second machine learning model, the pain intensity level of the particular patient to a simulation device; simulating, by the simulation device, the pain intensity level of the particular patient (Baeuerle: Figure 1, paragraph [0105], “the computer system 901 may be connected to one or more output devices (e.g., 108 of FIG. 1). the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body. Areas in pain may be color coded for easier identification”. Also see, paragraph [0008]); and
--providing, by the simulation device, the simulated pain intensity level of the particular patient to a physician (Baeuerle: Figure 1, paragraph [0105], “Using such an environment, a physician, nurse or caregiver may be able to better understand what a patient is feeling, and where his or her current pain source exists”).
The motivation to combine is the same as in claim 1, incorporated herein. 

Regarding (Currently Amended) claim 7, Baeuerle, Clark and Lanzkowsky teaches the limitations of claim 2, and further teaches wherein the patient attributes of the particular patient during each clinic visit are included in an electronic medical record of the particular patient, wherein the patient attributes are described by the physician in the electronic medical record in an electronic text format (Clark: paragraph [0034], “the experience factor assessment system 102 establishes a baseline and captures patient experience data for the patient experience factor. The patient experience data may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor. The current level of the patient experience factor may be determined by the experience factor assessment system 102, analysis, extraction, and/or capture from clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 8 and 9
Claim(s) 8 and 9 is/are analogous to Claim(s) 1 and 2, thus Claim(s) 8 and 9 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 2.

Regarding (Currently Amended) claim 15, Baeuerle teaches a system for perceiving a pain intensity level of a patient (Baeuerle: Figure 9, paragraph [0037], “a method, system and a software platform that is capable of measuring pain without sole reliance on patient self-report”, paragraph [0094], “a computer system is provided that includes one or more processors and one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, configure the computer system”), comprising:
--a simulation device, configured to simulate the pain intensity level of a particular patient (Baeuerle: Figure 1, paragraph [0105], “the computer system 901 may be connected to one or more output devices (e.g., 108 of FIG. 1). The output devices may be configured to display or use the bodily state data… the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body”. Also see, paragraph [0008]. The Examiner notes a VR device reads on simulation device); and
--a processor (Baeuerle: Figure 9, paragraph [0094], “a computer system is provided that includes one or more processors and one or more computer-readable storage media having stored thereon computer-executable instructions that, when executed by the one or more processors, configure the computer system”) configured to:
--train a first machine learning model with [… data …] of different patients having a pain (Baeuerle: paragraphs [0044]-[0046], “intelligent analytics core evaluates multiple eye data parameters (e.g., "eye dynamics") and has the capability to compare these to a baseline of eye dynamics or feedback systems. This baseline may include different representative levels of the eye dynamics for given levels/ measurements of pain… the algorithms of the intelligent analytics core will determine if a change (or an amount of change) in the subject's level of pain (anxiety) has occurred… baseline may… be established by multiple analyses of the same patient (subject) or other patients (subjects) during various levels of pain (anxiety)… Algorithms may be implemented to interpret eye data and eye dynamics to determine which correspond or correlate to perception of pain (anxiety) versus other causes”. Also see, paragraph [0096]-[0098]. The Examiner notes, establishment of a baseline using data of other patient and an algorithm that compares to this baseline reads on training of a machine learning model with data of other patients);
--derive a second machine learning model for the particular patient from the first machine learning model, based on a medical history and patient attributes of the particular patient during each clinic visit (Baeuerle: Figures 2, 10-12, paragraph [0047], “the system incorporates a learning engine has the ability to learn, over multiple iterations of the system, so as to improve the accuracy, precision or predictive capability of the intelligent analytics core (106). The learning engine can consist of a variety of analytics tools, including, without limitation, big data analytics, deep learning algorithms, neural networks”, paragraphs [0049]-[0050], “the learning engine uses various techniques to reevaluate the performance of the algorithms of the intelligent analytics core”, paragraph [0055], “systems and methods may, therefore, be valuable and applicable on an individual-by-individual basis and can provide a predictive and accurate model of the individual's bodily state (e.g., provide a personalized pain model)”, paragraphs [0096]-[0098], “the tracking and measuring device 912 may gather patient data 913 (e.g., eye movement data, body movement data, etc.) over a period of time… baseline parameter 906 may be adjusted over time, as the patient's body changes… an identifier or parameter can be improved over time through application of collected data on the same or different individuals”. Also see, paragraphs [0044]-[0046], [0102]. The Examiner interprets this personalization of the model with the data from the subject, deriving a second machine learning model with new data received from the subject), 
--wherein the patient attributes comprise […] facial expressions, and body language (Baeuerle: Figures 2-3, 11, paragraphs [0041], “takes eye movements (which can include, for example, saccadic and micro saccadic movement but may also generally include facial expressions”, paragraph [0063], “takes body movement data or "movement data" from one or more body movement data devices (401)”, paragraph [0108], “gathering the eye and body patient data 913”. Also see, paragraphs [0044]-[0048]);
--receive, by the second machine learning model, new patient attributes from the particular patient during the current clinic visit (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]- gathers additional patient data over a second period of time using the initialized tracking and measuring device 912 (step 1040)… the additional patient data may be gathered continuously from the tracking and measuring device 912, or, in other cases, the additional patient data may be gathered at multiple instances over a specified time period”. Also see, paragraph [0113]. This is interpreted to read on gathering during a clinic visit), 
--wherein the new patient attributes comprise […] new facial expressions, and new body language (Baeuerle: Figures 2-3, paragraphs [0041], “takes eye movements (which can include, for example, saccadic and micro saccadic movement but may also generally include facial expressions”, paragraph [0063], “takes body movement data or "movement data" from one or more body movement data devices (401)”, paragraph [0109], “gathering additional eye and body patient data over a second period of time”. Also see, paragraphs [0044]-[0048]);
--generate, by the second machine learning model, a pain intensity level of the particular patient based on the new patient attributes (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0099], “The comparator 909 then compares the additional gathered patient data to the identified baseline parameter 906… If the additional gathered patient data differs from the baseline state 908 by a specified threshold amount, the state change identifier 910 of the computer system 901 determines that a change in the patient's bodily state 915 or feedback system 916 has occurred… the determination that a change has occurred may additionally, or alternatively, include a determination of an amount of change that has occurred in the patient… to determine a patient's pain level or anxiety level, or changes in these levels”. Also see, paragraph [0048], [0057], [0113]);
the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body. Areas in pain may be color coded for easier identification”. Also see, paragraph [0008]); and
--provide, by the simulation device, the simulated pain intensity level of the particular patient to a physician (Baeuerle: Figure 1, paragraph [0105], “Using such an environment, a physician, nurse or caregiver may be able to better understand what a patient is feeling, and where his or her current pain source exists”).
Baeuerle may not explicitly teach (underlined below for clarity):
--train a first machine learning model with a plurality of electronic medical records of different patients having a pain;
Clark teaches train a first machine learning model with a plurality of electronic medical records of different patients having a pain (Clark: paragraph [0025], “systems and methods for generating an optimized treatment experience for a patient… for managing one or more patient experience factors, including pain… via a treatment experience system with data analytics, machine learning and other artificial intelligence (AI) techniques”, paragraph [0071], “The intelligence database 212 may include, without limitation, an interface with clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”, paragraph [0510], “The treatment experience system 100 may additionally or alternatively utilize artificial neural networks, deep machine learning, and/or other artificial intelligence techniques to generate the patient treatment experience, patient intelligence, and/or other data. For example, the treatment experience system 100 may obtain input data that changes over time or involves subjective aspects, recognize patterns in the input data, and interpret the patterns through machine perception, labeling, clustering raw input, and/or other clustering, classification, and correlating mechanisms”. Also see, paragraph [0034], [0062]. The Examiner interprets this is training of the algorithm on the aggregated EMR’s for analysis of a level of pain the user experiences);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using EMRs to train a machine learning model as taught by Clark within the system using a machine learning model to establish a baseline and then personalizing the baseline via a second model to simulate a pain level as taught by Baeuerle with the motivation of “improving patient health and treatment experience” (Clark: paragraph [0060]).
Baeuerle and Clark may not explicitly teach (underlined below for clarity):
--wherein the patient attributes comprise speech, facial expressions, and body language; --wherein the patient attributes comprise speech, facial expressions, and body language; wherein the new patient attributes comprise new speech, new facial expressions, and new body language;
Lanzkowsky teaches wherein the patient attributes comprise speech, facial expressions, and body language; --wherein the patient attributes comprise speech, facial expressions, and new speech, new facial expressions, and new body language (Lanzkowsky: Figure 1, paragraphs [0006], “Analysis of pain levels of patients… may be performed by gathering data from measuring facial expressions, head and body gestures, speech analysis and physiological conditions”, paragraph [0010]-[0012], “Speech recognition may be sensed by microphones and recorded and analyzed for observed changes in speech characteristics… collecting facial expression, body language and/or speech recognition data; combining the collected data… analyzing the collected data to determine pain state information”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using speech data in determination of pain levels within the collection and use of data to train and use a second model as taught by Baeuerle and Clark with the motivation of better capturing the emotional state of the subject (Lanzkowsky: paragraphs [0002]-[0004], [0010]).

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0307384 (hereafter “Baeuerle”), U.S. Patent App. No. 2019/0189259 (hereafter “Clark”) and U.S. Patent App. No. 2019/0313966 (hereafter “Lanzkowsky”) as applied to claims 1, 8 and 15 above, and further in view of U.S. Patent App. No. 2015/0133812 (hereafter “deCharms”).

Regarding (Currently Amended) claim 3, Baeuerle, Clark and Lanzkowsky teaches the limitations of claim 1, and further teaches

--generating, by the second machine learning model, [… a feeling of pain …] of the patient condition of the particular patient (Baeuerle: Figures 2-3, 10-12, paragraphs [0096]-[0099], “The comparator 909 then compares the additional gathered patient data to the identified baseline parameter 906… If the additional gathered patient data differs from the baseline state 908 by a specified threshold amount, the state change identifier 910 of the computer system 901 determines that a change in the patient's bodily state 915 or feedback system 916 has occurred… the determination that a change has occurred may additionally, or alternatively, include a determination of an amount of change that has occurred in the patient… to determine a patient's pain level or anxiety level, or changes in these levels”, paragraph [0105], “understand what a patient is feeling, and where his or her current pain source exists”. Also see, paragraph [0048], [0057], [0113]).
Baeuerle, Clark and Lanzkowsky may not explicitly teach (underlined below for clarity):
--generating, by the second machine learning model, a sensation of the patient condition of the particular patient.
deCharms teaches generating, by the second machine learning model, a sensation of the patient condition of the particular patient (deCharms: paragraphs [0047]-[0048], “if the mental experience of pain contains different qualities (burning pain, stabbing pain, pressure pain) then different stimuli may be selected and adjusted to reflect the characteristics and intensity of these different qualities. These stimuli may then be combined to create a representation of the entire mental experience”, paragraph [0051], “if many subjects have selected the parameters of an auditory or other stimulus that they feel best represents a particular type of pain, for example a high pitch pure tone for burning pain, then this stimulus may be used in other future patients… Such data may, in some embodiments, be stored within a computerized data store (e.g., a database), and accessible using programmatic or other methods”, paragraphs [0164]-[0165], “an algorithm analyzes the person's data and immediately generates a customized report… report compares the person's answers to a database… The algorithm can determine the percentile of the person's responses for each question or combination of questions with prior subjects… results of this algorithm may be used to refine the person's pain rating based upon their correlation between their pain or symptoms with sounds or other stimuli”. Also see, paragraph [0112]. The Examiner first notes under the broadest reasonable interpretation of sensation, pain reads on a sensation. Nevertheless, to better align with what Applicant wants deCharms has been added, as the Examiner notes the stimuli to match the pain as described above are determining a sensation along with the pain level of the patient).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining a sensation of the patient’s condition as taught by deCharms with the determination of pain level as taught by Baeuerle, Clark and Lanzkowsky with the motivation to better “assess the individual's medical condition, develop treatment regimens for the individual, diagnose specific illnesses, and the like” (deCharms: paragraph [0017]). 

REGARDING CLAIM(S) 10 and 16:
Claim(s) 10 and 16 is/are analogous to Claim(s) 3, thus Claim(s) 10 and 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

Claims 4-6, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0307384 (hereafter “Baeuerle”), U.S. Patent App. No. 2019/0189259 (hereafter “Clark”), U.S. Patent App. No. 2019/0313966 (hereafter “Lanzkowsky”) and U.S. Patent App. No. 2015/0133812 (hereafter “deCharms”) as applied to claims 3, 10 and 16 above, and further in view of “ThermoReal lets you feel heat, cold and even pain in VR and AR” (hereafter “Lai”; already of record in the IDS).

Regarding (Original) claim 4, Baeuerle, Clark, Lanzkowsky and deCharms teaches the limitations of claim 3, and further teaches providing, by the second machine learning model, the pain intensity level […] of the particular patient to a simulation device; simulating, by the simulation device, the pain intensity level […] of the particular patient; and providing, by the simulation device, the simulated pain intensity level […] of the particular patient to a physician (Baeuerle: Figure 1, paragraph [0105], “the computer system 901 may be connected to one or more output devices (e.g., 108 of FIG. 1). The output devices may be configured to display or use the bodily state data… the output device may comprise a multidimensional sensory environment that allows the patient to visualize the identified and measured bodily states or feedback systems. For instance, if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body. Areas in pain may be color a physician, nurse or caregiver may be able to better understand what a patient is feeling, and where his or her current pain source exists”. Also see, paragraph [0008]).
Baeuerle, Clark, Lanzkowsky and deCharms may not explicitly teach (underlined below for clarity):
--providing, by the second machine learning model, the pain intensity level and the sensation of the particular patient to a simulation device; simulating, by the simulation device, the pain intensity level and the sensation of the particular patient; and providing, by the simulation device, the simulated pain intensity level and the simulated sensation of the particular patient to a physician.
Lai teaches a simulation device that allows for feelings of sensation and pain in the simulation device (Lai: Title, “ThermoReal lets you feel heat, cold and even pain in VR and AR”. Also see, page 1, paragraph 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Lai with teaching of Baeuerle, Clark, Lanzkowsky and deCharms since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the simulation device providing both pain level and sensation of Lai for the providing a pain level via a simulation device to a physician of Baeuerle, Clark, Lanzkowsky and deCharms. 

Regarding (Original) claim 5, Baeuerle, Clark, Lanzkowsky, deCharms and Lai teaches the limitations of claim 4, and further teaches wherein the simulation device comprises one or more of: an augmented reality device, a virtual reality device, a mixed reality device, and an extended reality device (Baeuerle: Figure 1, paragraph [0105], “if the computer system 901 determines that the patient is experiencing pain, the multidimensional sensory environment (e.g., virtual reality or augmented reality) may allow the patient to view his or her body and show a pain source, or show a level of pain coming from various areas of the body”. Also see, paragraph [0008]).
The motivation to combine is the same as in claim 4, incorporated herein.

Regarding (Original) claim 6, Baeuerle, Clark, Lanzkowsky, deCharms and Lai teaches the limitations of claim 4, and further teaches training the first machine learning model through linear regression (deCharms: paragraph [0112], “Comparison of Subject's Results to Validation Database or Model: The results of a given subject's match data may be compared with the results in a validation database or with a mathematical model designed to mimic the data, such as a linear or non-linear regression model”).
The motivation to combine is the same as in claim 4, incorporated herein.

REGARDING CLAIM(S) 11-13 
Claim(s) 11-13 is/are analogous to Claim(s) 4-6, thus Claim(s) 11-13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4-6.

Regarding (Currently Amended) claim 14, Baeuerle, Clark, Lanzkowsky, deCharms and Lai teaches the limitations of claim 11, and further teaches wherein the patient attributes of the particular patient during each clinic visit are included in an electronic medical record of the particular patient, wherein the patient attributes are described by the physician in the electronic medical record in an electronic text format (Clark: paragraph [0034], “the experience factor assessment system 102 establishes a baseline and captures patient experience data for the patient experience factor. The patient experience data may be discovered, recorded and compared with historical levels over time to determine a current level of the patient experience factor. The current level of the patient experience factor may be determined by the experience factor assessment system 102, without limitation through… analysis, extraction, and/or capture from clinical records, such as an Electronic Medical Record [ERM] or Hospital Information System [HIS]”).
The motivation to combine is the same as in claim 11, incorporated herein.

REGARDING CLAIM(S) 17 and 18
Claim(s) 17 and 18 is/are analogous to Claim(s) 4 and 5, thus Claim(s) 17 and 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4 and 5.

Regarding (Original) claim 19, Baeuerle, Clark, Lanzkowsky, deCharms and Lai teaches the limitations of claim 17, and further teaches wherein the processor is further caused to: provide an electronic questionnaire to the particular patient, wherein the electronic questionnaire includes a plurality of questions regarding the pain intensity level (Clark: Figure 5B, paragraphs [0031]-[0032], “the experience factor assessment system 102 may determine the current level of pain through self-reporting of pain levels of the patient on a numeric scale of 1 to 10”, paragraph [0084], “pain level 508 interactive interface may be presented, for example, in the form of a scale or ladder, to report a current pain level, such as on a numerical scale between 0 and 10”, paragraph [0094], “survey of pain may be recorded on a chronic pain scale, such as the survey within a longitudinal case assessment”. Also see, paragraph [0451]; deCharms: paragraph [0007], [0160]-[0165]).
The motivation to combine is the same as in claim 17, incorporated herein.

REGARDING CLAIM(S) 20
Claim(s) 20 is/are analogous to Claim(s) 14, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 14.


Response to Arguments
Applicant's arguments filed on 10 November 2020 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 10 November 2020.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
None of the examples describe perceiving a pain intensity level by a machine learning model. Applicant notes that the Office has recognized machine learning techniques as being generally patent-eligible. See, e.g., Example 39 of 2019 PEG… The "simulation device" is an important physical device which can provide simulated pain intensity level to a physician. The simulation device imposes meaningful limits on the claimed method of perceiving a pain intensity level, rather than just an extra-solution activity or a field-of-use… The Examiner further asserts the steps of training a first machine model and deriving a second machine learning model are considered extra-solution activity and/or generally linking the abstract idea to a particular technological environment. Applicant respectfully disagrees. The claimed method recites training a machine learning model, deriving a personalized machine learning model, and applying the personalized machine learning model to generate a temperature sensation and a pain intensity level of the particular patient. Without the two machine learning models, the claimed method cannot be fulfilled. The two steps are indispensable for the claimed method, and are not extra-solution activity… Conventionally, the physician cannot perceive the pain level of the patient via interactions with the patient. The two machine learning models and the simulation device solve this issue and make an improvement.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims as a whole are directed toward organizing the interaction between a physician and a patient with the use of hardware components to simulate the pain the patient is feeling to a physician, which is a method of organizing human activity as described by the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”.
	The simulation device is recited at a high-level of generality (i.e., a virtual reality device; see Applicant’s specification paragraph [0020]) and amounts to generally linking the abstract idea to a particular technological environment, and is well-understood, routine and conventional 
	The machine learning models recite only one training step, and does not claim the specific data/features used in training of the model, only EMR data from different patients. This level of detail is not sufficient to provide a practical application of training and using a model, as the second model is “derive[d]…” from the first model “based on medical history and patient attributes”. The language of “derive” and “based on” is not a training of a second model, and could simply be a model of similar name or type using the same inputs. Therefore as the claim does not set forth a specific method of training and use of a model, the two machine learning models are simply used to generally link the abstract idea to a particular technological environment with well-understood, routine and conventional activity as evidenced above.
	The Examiner suggests clarifying what “derive” and “based on” means with respect to the second machine learning model in relation to the first machine learning model.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive in view of the new grounds of rejection as necessitated by amendment. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
the cited references Baeuerle, Clark, deCharms, and Lai, even in combination, fail to teach or suggest that the patient attributes comprise speech, facial expressions, and body language, and the pain intensity level is generated based on speech, facial expressions, and body language as recited in the amended claim 1. Clark .

The Examiner respectfully disagrees.
	It is respectfully submitted that newly applied Lanzkowsky teaches the use of speech analysis in determination of pain (Lanzkowsky: paragraph [0006]), and would be obvious to combine within the use of facial expressions and body language as taught by Baeuerle and Clark with the motivation of better capturing the emotional state of the subject (Lanzkowsky: paragraphs [0002]-[0004], [0010]). Therefore Applicant’s argument is moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626